Exhibit 10.11
DOVER CORPORATION
PENSION REPLACEMENT PLAN
(As Amended and Restated as of January 1, 2010)
Introduction
This Dover Corporation Pension Replacement Plan, effective January 1, 2010
amends, restates, and renames the plan formerly known as the Dover Corporation
Supplemental Executive Retirement Plan (as amended and restated as of January 1,
2009).
Article 1. Purpose of the Plan
     The purpose of this Dover Corporation Pension Replacement Plan is to
promote the long-term success of the Company by providing a minimum level of
retirement benefits to its officers and other key executives on whom major
responsibility for the present and future success of the Company rests. As set
forth in the Plan, benefits accrued under the Plan after January 1, 2010, before
offsets, are intended to be determined under the benefit formula in Program SI
of the Dover Pension Program under the Dover Corporation Pension Plan without
regard to the limitations on compensation and benefits under such plan.
Article 2. Definitions
2.01. “Actual Participant” with respect to periods after December 31, 2009,
means, subject to Article 3, an Employee who (i) is a U.S. taxpayer and is on a
regular U.S. periodic payroll of an Affiliated Company (excluding Employees
assigned to work in the United States on a temporary basis) or is assigned to
the non-U.S. payroll of an Affiliated





--------------------------------------------------------------------------------



 



Company, (ii) has Compensation, when averaged over the three Plan Years
preceding the current Plan Year (or the portion of such period during which an
individual was an Employee, if shorter, and annualized in the case of a partial
year), in excess of the compensation limit of Code Section 401(a)(17) for the
current Plan Year, as adjusted under Code Section 401(a)(17)(B) for increases in
the cost of living, plus ten percent (10%), rounded up to the nearest $5,000,
and (iii) is an Employee who holds a position with an Affiliated Company which
the Chief Executive Officer of the Company or the Administrator has designated
from time to time as eligible for participation in the Plan. Notwithstanding the
foregoing, the Chief Executive Officer of the Company or his or her designee may
designate an Employee who does not otherwise meet the requirements of this
Section 2.01 as an Actual Participant. The Chief Executive Officer or his or her
designee may also revoke the eligibility of an Actual Participant to continue to
participate in the Plan at any time in his or her sole and unreviewable
discretion. The term “Actual Participant” with respect to periods prior to
January 1, 2010 shall be determined in accordance with the provisions of the
Prior Plan.
2.02. “Administrator” means the Dover Corporation Pension Committee.
2.03. “Affiliated Company” means the Company and any other member of the
controlled group of corporations (within the meaning of Section 414(b) of the
Code) of which the Company is a member or an unincorporated trade or business
which is under common control with the Company (within the meaning of Section
414(c) of the Code). Except as otherwise determined by the Administrator, a
corporation or unincorporated trade or business shall not be considered as an
Affiliated Company during any period while it is not a member of such controlled
group or under such common control.

2



--------------------------------------------------------------------------------



 



2.04. “Applicable Percentage” means such percentages as are set forth in
Appendix A to the Plan; provided, however, that Additional Years of Service (as
described in Section 2.37) with respect to Employees hired by an Affiliated
Company on or after January 1, 2005, including Employees who were employed by an
entity at the time it became an Affiliated Company on or after January 1, 2005,
shall be disregarded when determining an Actual Participant’s Years of Service
for purposes of this Section 2.04.
2.05. “Award” means the grant of either a stock option or stock appreciation
right award, performance share award, other equity award, or a cash performance
award under an Incentive Plan, provided that (i) the grant of a stock option
under the 1998 Supplemental Incentive Stock Option Program or any successor plan
or program (sometimes called the Presidents’ Pool) shall not constitute an
Award, and (ii) all stock option awards, stock appreciation rights awards,
performance shares, other equity awards, and cash performance awards granted in
any calendar year shall constitute only one Award.
2.06. “Beneficiary” means the person or persons designated by an Actual
Participant to receive any payments which may be required to be paid pursuant to
the Plan following his or her death, or, in the absence of any such designated
person, the Actual Participant’s estate; provided, however, that a married
Actual Participant’s Beneficiary shall be his or her spouse unless the spouse
consents in writing to the designation of a different Beneficiary. For purposes
hereof, a Beneficiary may be a natural person or an estate or trust, except as
otherwise provided in Section 4.04(f). Notwithstanding the foregoing, if an
Actual Participant has designated a spouse as a Beneficiary, then a divorce
decree that relates to such spouse shall automatically revoke the Actual
Participant’s designation of the spouse as Beneficiary unless the divorce decree
or a

3



--------------------------------------------------------------------------------



 



qualified domestic relations order (within the meaning of Code Section 414(q))
provides otherwise or a subsequent Beneficiary designation is made.
2.07. “Cause” means an Employee is convicted of, or enters a plea of nolo
contendere or similar plea to, a felony under applicable law, and the action
constituting the felony has placed, or can reasonably be expected to place, an
Affiliated Company or its employees at substantial legal or other risk or has
caused or can reasonably be expected to cause, substantial harm, monetarily or
otherwise, to the business, reputation or affairs of an Affiliated Company or
its relations with employees, suppliers, distributors, or a customer.
2.08. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.09. “Company” means Dover Corporation and any successor thereto.
2.10. “Compensation” means an Employee’s basic salary (or notional salary in the
case of an Employee assigned to provide services to a non-U.S. Affiliated
Company) and annual bonuses (including payments deemed by his or her employing
Affiliated Company to be the equivalent of annual bonuses and the portion of any
basic salary and annual bonuses deferred under a qualified or nonqualified
deferred compensation plan or arrangement or contributed to a cafeteria plan).
Compensation shall exclude (i) bonuses paid in connection with hiring,
(ii) severance pay, and, (iii) with respect to periods after December 31, 2009,
commissions paid or made available by an Affiliated Company. Other forms of
remuneration, including but not limited to non-cash remuneration of any kind,
stock options, stock appreciation rights, cash performance awards, restricted
stock awards, restricted stock units, performance shares, other equity awards,
or long-term incentive compensation of any kind or nature, shall not be included
in an Employee’s

4



--------------------------------------------------------------------------------



 



Compensation for purposes of determining eligibility as an Actual Participant or
for calculating Retirement Benefits or any other benefits under the Plan.
2.11. “Death Benefit” means a death benefit payable pursuant to Section 5.01.
2.12. “Disability” means a disability which causes an Employee to be eligible to
receive disability benefits under the long-term disability insurance program of
his or her employing Affiliated Company, provided that any such disability meets
the criteria specified in Section 1.409A-(i)(4) of the Treasury Regulations, or,
in the case of an Employee who does not meet the criteria specified above, a
disability which would cause the Employee to be determined to be totally
disabled by the Social Security Administration and eligible for social security
disability benefits. An Employee’s Disability shall be deemed to have ended on
the last day of the last month with respect to which he or she receives benefits
described in the preceding sentence.
2.13. “Dover Pension Plan” means the Dover Corporation Pension Plan, as the same
shall be in effect from time to time, including all amendments thereto.
2.14. “Effective Date” of the Plan as amended and restated herein means
January 1, 2010. The original effective date of the Plan is January 1, 1997. For
the period from January 1, 2005 through December 31, 2008, the Plan was
administered in good faith compliance with Section 409A of the Code and
applicable guidance issued by the Treasury Department and the Internal Revenue
Service.
2.15. “Employee” means an employee of an Affiliated Company.

5



--------------------------------------------------------------------------------



 



2.16. “Final Average Compensation” means 12 times the average of an Employee’s
monthly Compensation during the 60 consecutive complete calendar months of
service during the 120 consecutive complete calendar months of service with an
Affiliated Company prior to such person’s ceasing to be an Employee during which
his or her Compensation was the highest. Any month in which Compensation was not
received, by reason of a leave of absence, Disability or otherwise, shall be
omitted in determining a person’s Final Average Compensation. In the case of any
periods of part-time employment occurring in a Plan Year in which an Employee is
credited with less than one Year of Service, Compensation with respect to such
periods of part-time service shall be appropriately adjusted to a full-time
basis. In the event that an Employee is paid an annual bonus during the 12-month
period commencing on his or her Termination Date, for purposes of calculating
such person’s Final Average Compensation the amount of such bonus shall be
substituted for the amount of the first bonus taken into account during the
applicable 60-month period, but only if (i) the 60-month period used for
purposes of the Final Average Compensation calculation includes such person’s
last month of employment, and (ii) the effect of such substitution is to
increase such person’s Final Average Compensation. In no event shall more than
five bonus payments be taken into account during the 60-month period used for
purposes of the Final Average Compensation calculation.
2.17. “Grandfathered Benefit” means the benefit accrued under the Plan as of
December 31, 2004 with respect to a Grandfathered Participant.
2.18. “Grandfathered Participant” means an Actual Participant who had attained
age 55 and completed 10 Years of Service as of December 31, 2004.

6



--------------------------------------------------------------------------------



 



2.19. “Incentive Plan” means the Dover Corporation 1995 Incentive Stock Option
Plan and 1995 Cash Performance Program, the Dover Corporation 2005 Equity and
Cash Incentive Plan, and any predecessor or successor plan or program, provided
that the 1998 Supplemental Incentive Stock Option Program or any successor
program (sometimes called the Presidents’ Pool) shall not constitute an
Incentive Plan.
2.20. “Non-Grandfathered Benefit” means any benefit which is not a Grandfathered
Benefit.
2.21. “Non-Grandfathered Participant” means an Actual Participant who is not a
Grandfathered Participant.
2.22. “Normal Retirement Age” means age 65.
2.23. “Normal Retirement Date” means the first day of the month coinciding with
or next following the date an Actual Participant attains his or her Normal
Retirement Age.
2.24. “Plan” means this Dover Corporation Pension Replacement Plan, as amended
from time to time.
2.25. “Plan Year” means the calendar year.
2.26. “Potential Participant” means an Employee who (a) has received a SERP
Designation as a Potential Participant, and (b) has been granted an Award in one
or more years (not necessarily consecutive) under an Incentive Plan but who has
not met the requirements to become an Actual Participant, including, without
limitation, receipt of a SERP Designation as an Actual Participant.
Notwithstanding the foregoing, on or after

7



--------------------------------------------------------------------------------



 



March 1, 2010 no Employee may be designated as a Potential Participant and a
Potential Participant who has not met the eligibility requirements to be an
Actual Participant as of March 1, 2010 shall cease to be a Potential
Participant.
2.27. “Prior Participant” has the meaning provided in Section 3.01.
2.28. “Prior Plan” means the Dover Corporation Supplemental Executive Retirement
Plan, as in effect prior to the Effective Date.
2.29. “PSC Executive” means an Employee who was at least age 40 on the
Employee’s birthday that next followed his or her date of hire or rehire with an
Affiliated Company (or the date the Company or other Affiliated Company acquired
the Affiliated Company, if later), and was granted an Award not later than
twenty four (24) months following such Employee’s date of hire or rehire with an
Affiliated Company (or the date the Company or other Affiliated Company acquired
the Affiliated Company, if later); provided, however, that if an Employee was
hired on or after January 1, 2005, the Chief Executive Officer, the Chief
Operating Officer or the President of Dover Corporation must approve that such
person will be a PSC Executive prior to the time such Employee has received a
SERP Designation as an Actual Participant. Notwithstanding the foregoing, on and
after January 1, 2009 no Employee may be designated as a PSC Executive and no
Employee who has not already become an Actual Participant as of March 1, 2009
may be credited with Additional Years of Service.
2.30. “Retirement Benefit” means a retirement benefit payable pursuant to
Section 4.01(a).

8



--------------------------------------------------------------------------------



 



2.31. “SERP Designation” means a written designation by the Chief Executive
Officer, Chief Operating Officer or President of the Company prior to March 1,
2010 that an Employee is an Actual Participant or a Potential Participant.
2.32. “Social Security Integration Level” means the “Social Security Integration
Level” as determined under Program SI of the Dover Pension Program under the
Dover Pension Plan as in effect on an Actual Participant’s Termination Date.
2.33. “Specified Employee” means an Employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Company’s Board of Directors or by such committee, person or persons as such
Board of Directors shall delegate for such purpose.
2.34. “Termination Date” means the first day of the month coinciding with or
next following the date on which an Actual Participant has a Termination of
Employment.
2.35. “Termination of Employment” means an Employee’s termination of employment
with an Affiliated Company, whether voluntary or involuntary, for any reason,
including but not limited to quitting or discharge (but other than a family or
medical or other leave of absence, transfer of employment to another Affiliated
Company, incurring of a Disability, or death), in each instance that would meet
the requirement to be considered a “Separation from Service” within the meaning
of Section 1.409A-1(h) of the Treasury Regulations.

9



--------------------------------------------------------------------------------



 



2.36. “Vesting Percentage” means an Actual Participant’s “Vested Interest” in
Program SI of the Dover Pension Program under the Dover Pension Plan, expressed
as either 0% or 100%; provided that if an Actual Participant is not a
participant in Program SI of the Dover Pension Program under the Dover Pension
Plan, such Actual Participant’s Vested Interest shall be determined as if he or
she were a participant in Program SI of the Dover Pension Program under the
Dover Pension Plan, including any periods of vesting service credited under such
Dover Pension Plan for the period prior to the date the Employee became employed
by an Affiliated Company if the Employee was a participant in a defined benefit
plan the sponsorship of which was assumed by an Affiliated Company. In the event
of a Change of Control, an Actual Participant’s Vesting Percentage shall be
100%.
2.37. “Years of Service” means (a) the time a person served as an Employee plus,
(b) except as set forth in Section 2.04, any “Additional Years of Service” (as
described below) credited to such person, calculated as follows. A Year of
Service means 12 consecutive months of service. Any period of service of less
than 12 consecutive months shall be counted on the basis of 1/12 of a Year of
Service for each month of service. For purposes of this definition, a month of
service means any calendar month during any part of which an Employee is
employed by an Affiliated Company.
     Additional Years of Service shall be credited as follows:
     (i) PSC Executives hired prior to January 1, 2005: If such an Actual
Participant’s Termination of Employment occurs on or after January 1, 2003, and
the Actual Participant is a PSC Executive, the Actual Participant shall be
credited with

10



--------------------------------------------------------------------------------



 



Additional Years of Service, the amount of which shall be determined by dividing
by forty-eight (48) the number of whole and partial months which elapsed from
the date of the Actual Participant’s 25th birthday to the Actual Participant’s
date of hire or rehire with an Affiliated Company (or the date the Company or
other Affiliated Company acquired the Affiliated Company, if later), excluding
any number of whole months during that time in which such Actual Participant was
an Employee. For purposes of this definition, a month of service means any
calendar month during any part of which an Employee is employed by an Affiliated
Company and shall not duplicate any service granted in paragraph (a) above.
     (ii) PSC Executives hired on or after January 1, 2005: If such an Actual
Participant is a PSC Executive, the Actual Participant shall be credited with
Additional Years of Service, the amount of which shall be determined and phased
in as follows. First, the amount of Additional Years of Service shall be
calculated by dividing by forty-eight (48) the number of whole and partial
months which elapsed from the date of the Actual Participant’s 25th birthday to
the Actual Participant’s date of hire or rehire with an Affiliated Company (or
the date the Company or other Affiliated Company acquired the Affiliated
Company, if later), excluding any number of whole months during that time in
which such Actual Participant was an Employee. For purposes of this definition,
a month of service means any calendar month during any part of which an Employee
is employed by an Affiliated Company and shall not duplicate any service granted
in paragraph (a) above. Second, such Additional Years of Service shall be phased
in month by month as the Actual Participant accrues Years of Service, commencing
at the beginning of such Actual Participant’s fifth year as an Employee, at the
rate of one forty-eighth of the total

11



--------------------------------------------------------------------------------



 



years and months of such Additional Years of Service per month, until the
earliest of such time as such Actual Participant has been credited with the full
amount of his or her Additional Years of Service, such Actual Participant’s
designation as an Actual Participant is revoked or such Actual Participant
incurs a Termination of Employment.
     (iii) Notwithstanding the foregoing, no Employee may be designated a PSC
Executive on or after January 1, 2009 and no Employee who has not already become
an Actual Participant as of March 1, 2009 may be credited with Additional Years
of Service.
Article 3. Participation
3.01. Participation as of Effective Date. Each person who, immediately prior to
the Effective Date, was entitled to receive benefits under the Plan upon his or
her Termination of Employment or death (a “Prior Participant”), shall continue
as a participant in the Plan and retain such entitlement as of the Effective
Date, subject to the provisions of Section 3.03.
3.02. Participation after Effective Date. On and after the Effective Date, an
Employee who is not a Prior Participant shall become an Actual Participant only
upon satisfaction of all the requirements stated in the definition of Actual
Participant.
3.03. Cessation of Eligibility. In the event that an Employee shall cease to
qualify as an Actual Participant with respect to periods after December 31, 2009
as the result of ceasing to hold a position designated pursuant to
Section 2.01(iii) as eligible for participation in the Plan or in the event that
the Chief Executive Officer of the Company or the Administrator shall revoke the
eligibility of an Actual Participant to continue to

12



--------------------------------------------------------------------------------



 



participate in the Plan pursuant to Section 2.01, the status of such individual
as an Actual Participant shall cease as of the earlier of (i) his or her date of
Termination of Employment, (ii) the last day of the Plan Year in which the
individual ceases to hold a position designated pursuant to Section 2.01(iii),
or (iii) the date that the individual’s eligibility to continue to participate
in the Plan is revoked. Such an individual’s Retirement Benefit shall be
determined as of such date of cessation of participation, so that, for purposes
of determining such person’s Retirement Benefit in accordance with Section 4.01,
such person’s Applicable Percentage, Final Average Compensation, and Years of
Service shall all be determined as of the date on which such individual ceased
to be an Actual Participant. Notwithstanding the foregoing, a Prior Participant
who has ceased to qualify as an Actual Participant with respect to periods on or
after the Effective Date shall continue to participate in the Plan after the
Effective Date and shall be treated as an Actual Participant until his or her
Date of Termination unless his or her eligibility to continue to participate in
the Plan as an Actual Participant is revoked in accordance with Section 2.01. In
the event that the Compensation of an Actual Participant shall fall below the
level specified in Section 2.01(ii), the Actual Participant shall nevertheless
continue as an Actual Participant in the Plan until his or her participation
otherwise terminates as provided in the Plan.
3.04. Forfeiture for Cause. If the Administrator determines, whether prior to or
after Termination of Employment, that an Actual Participant has engaged in
conduct that constitutes Cause (including conviction of, or plea to, a felony),
the Administrator shall revoke that participant’s status as an Actual
Participant and if the Actual Participant is still employed, his or her
Retirement Benefit shall be forfeited in its entirety and he or she

13



--------------------------------------------------------------------------------



 



shall cease to be an Actual Participant in the Plan. If the Administrator
determines, after an Actual Participant’s Termination of Employment, that the
participant has engaged in conduct that constitutes Cause (including conviction
of, or plea to, a felony), the Actual Participant’s Retirement Benefit shall be
forfeited in its entirety and the Actual Participant shall be required to repay
any portion of the Retirement Benefit that has already been distributed to him
or her. If the Administrator reasonably believes that an Actual Participant has
engaged in conduct that could provide the basis for a conviction of, or plea to,
a felony and thus constitute Cause, the Administrator may withhold any or all
payments of the Retirement Benefit to that Actual Participant until the
Administrator reasonably concludes that such conduct will not result in a
conviction of, or plea to, a felony by that participant.
3.05. Cessation of Participation. An Actual Participant shall cease to be an
Actual Participant on the date that all distributions due such Actual
Participant or his or her Beneficiary have been made or his or her benefit is
forfeited under Section 3.04.
Article 4. Retirement Benefit
4.01. Amount of Benefit.
     (a) Each Actual Participant as of December 31, 2009, and each Potential
Participant who becomes an Actual Participant as the result of receiving a fifth
Award under an Incentive Plan by March 1, 2010, shall be entitled under this
Plan following his or her retirement or other Termination of Employment to a
benefit (the “Retirement Benefit”), expressed as a single life annuity
commencing on the Actual Participant’s Termination

14



--------------------------------------------------------------------------------



 



Date, equal to the product of (i) the Vesting Percentage multiplied by (ii) the
sum of (A) plus (B), reduced by (C), where
     (A) is equal to the Applicable Percentage set forth in Appendix A1 of the
product of (i) the Actual Participant’s Years of Service earned through
December 31, 2009 (not to exceed 30), and (ii) 2% of the Actual Participant’s
Final Average Compensation, and where
     (B) is equal to the Applicable Percentage set forth in Appendix A2
(provided, however, that in the case of an Actual Participant who has a
Termination Date between January 1, 2010 and December 31, 2010, the Applicable
Percentage shall be the Applicable Percentage set forth in Appendix A1) of the
sum of (i) plus (ii), where (i) is equal to the Actual Participant’s Final
Average Compensation up to the Social Security Integration Level multiplied by
the Actual Participant’s Years of Service (less the number of Years of Service
taken into account under Section 4.01(a)(A) if applicable) multiplied by 1%, and
(ii) is equal to the Actual Participant’s Final Average Compensation in excess
of the Social Security Integration Level multiplied by the Actual Participant’s
Years of Service (less the number of Years of Service taken into account under
Section 4.01(a)(A) if applicable) multiplied by 1.5%; Years of Service for
purposes of this sub-paragraph 4.01(a)(B) shall be limited to 35 years (30 years
for those individuals listed on Appendix B hereto), in each case less the number
of Years of Service taken into account under Section 4.01(a)(A) if applicable),
and where

15



--------------------------------------------------------------------------------



 



     (C) is equal to the following benefits to which the Actual Participant is
or will become entitled, or which the Actual Participant received prior to the
date of determination:
          (1) All benefits paid or accrued under all qualified or nonqualified
defined benefit or defined contribution retirement plans sponsored by an
Affiliated Company (including, without limitation, any amounts paid to the
Actual Participant under this Plan prior to the date of determination);
provided, however, that non-qualified defined benefit and defined contribution
benefits with respect to Non-Grandfathered Benefit accruals shall be estimated
on the later of (i) January 1, 2009, if the person was an Actual Participant on
such date or (ii) at the time that the person becomes an Actual Participant in
the Plan, to be the amount of benefit that will be payable at the Actual
Participant’s Normal Retirement Date and such estimate will subsequently be
adjusted to reflect any increases or decreases in such benefit only if such
adjustment will not cause a violation of Code Section 409A to occur.
Notwithstanding the foregoing, only the portion of any such benefit attributable
to Affiliated Company contributions shall be taken into account. For purposes of
the preceding sentence, Affiliated Company contributions shall not include an
Actual Participant’s elective deferrals under any such plan, or earnings
credited to any such elective deferrals to the extent such earnings are based on
a reasonable interest rate or on one or more predetermined investments; and
          (2) The employer portion of any social security or other retirement
benefits provided by any Federal, state, local, or foreign government, provided,
however, that the offset of any such foreign benefit shall not violate the
provisions of Section 409A of the Code. Such employer portion shall be equal, in
the case of a social security

16



--------------------------------------------------------------------------------



 



benefit, to the employer portion of the Actual Participant’s projected social
security benefit (at the Actual Participant’s social security full benefit
retirement age) multiplied by a fraction the numerator of which is the Actual
Participant’s Years of Service, excluding any such Actual Participant’s
Additional Years of Service, and the denominator of which is 35. For purposes of
determining an Actual Participant’s projected social security benefit, it shall
be assumed that the social security wage base remains constant in years
following the Actual Participant’s Termination of Employment and that in each of
the 35 years prior to the Actual Participant’s social security full benefit
retirement age he or she has earned income of at least the social security wage
base applicable to such year.
     (b) In the event the amount determined in (C)(1) and (2) above (other than
a US social security benefit or social insurance or similar non-US benefit) is
not payable in the form of a single life annuity commencing on the Actual
Participant’s Termination Date, the offset calculation in Section 4.01(a)(C)
shall be performed using such actuarial and other adjustments as the
Administrator shall determine.
     (c) The Grandfathered Benefit of a Grandfathered Participant who has
elected pursuant to Section 4.04 to have payment of his or her Grandfathered
Benefit commence after his or her Termination Date shall be calculated as
follows: (i) the Grandfathered Benefit shall be calculated in accordance with
the foregoing provisions of this Section 4.01 as if payment of the Grandfathered
Benefit would commence as of the Grandfathered Participant’s Termination Date
and then (ii) such Grandfathered Benefit shall be multiplied by a fraction, the
numerator of which is the Applicable Percentage that would have applied if the
Grandfathered Participant’s Termination of Employment had occurred on the date
as of which payment of the Grandfathered Benefit is to commence, and the
denominator of

17



--------------------------------------------------------------------------------



 



which is the Applicable Percentage in effect as of the date the Grandfathered
Participant’s Termination of Employment actually occurred.
     (d) Notwithstanding any provision of the Plan to the contrary, if an Actual
Participant who is a former Employee is rehired by an Affiliated Company and at
the time of rehire the Actual Participant is receiving benefit payments under
the Plan, payment of such benefits shall continue to be paid in accordance with
the form of payment in effect with respect to such benefit. If such rehired
Actual Participant meets the eligibility rules for participation as an Actual
Participant after December 31, 2009, as of, or subsequent to, his or her date of
rehire, upon such Actual Participant’s subsequent Termination of Employment such
Actual Participant’s benefits with respect to the period after the date of his
or her rehire during which he or she qualified as an Actual Participant shall be
calculated under Section 4.01 of the Plan based on the benefit formula, the
Actual Participant’s Years of Service and Compensation after the date of his or
her rehire and if the Participant has been approved for Additional Years of
Service in accordance with Section 2.37, on the basis of such Years of Service
and Additional Years of Service; provided, however that any Additional Years of
Service shall be reduced by the Additional Years of Service that were taken into
consideration when calculating the Actual Participant’s Retirement Benefit as of
the Participant’s prior Termination of Employment. If an individual does not
meet the eligibility rules for participation as an Actual Participant following
his or her date of rehire (and thus has accrued no additional benefits under the
Plan following his or her date of rehire), such Actual Participant shall not be
entitled to receive any additional benefits in respect of his or her Years of
Service subsequent to his date of rehire.

18



--------------------------------------------------------------------------------



 



     (e) (1) The benefit of an Actual Participant who has ceased to qualify as
an Actual Participant under Section 3.03 of the Plan shall be determined in
accordance with the provisions of Section 3.03.
          (2) Distribution of the benefit of a Participant who has ceased to
qualify as an Actual Participant in accordance with Section 3.03 shall be made
at the time that the Participant has incurred an actual Termination of
Employment and shall be made in accordance with the applicable provisions of
Section 4.02, 4.03, 4.04 or 4.05 and the amount to be distributed will be
calculated in accordance with Section 3.03. The Retirement Benefit calculated
under Section 3.03 shall be multiplied by a fraction, the numerator of which is
the Applicable Percentage based on the Participant’s age at the time of the
Participant’s Termination of Employment and the denominator of which is the
Applicable Percentage in effect as of the date that the Participant’s status as
an Actual Participant ceased.
     (f) Notwithstanding any provision of the Plan to the contrary, the benefits
described herein shall in no event be less than the benefit described in
Appendix C with respect to certain participants who as of the date hereof are
participants in The Heil Co. Supplemental Executive Retirement Plan, the
provisions of which are superseded and replaced by the provisions set forth
herein.
     (g) The Retirement Benefit of an Employee who becomes an Actual Participant
on or after January 1, 2010 (other than an Potential Participant as who becomes
an Actual Participant as the result of receiving a fifth Award under an
Incentive Plan by March 1, 2010 as described in Section 4.01(a)), shall be the
Retirement Benefit calculated solely

19



--------------------------------------------------------------------------------



 



under the formula in Section 4.01(a)(B) and the Applicable Percentage in
Appendix A2 and all of his or her Years of Service not to exceed 35 years
(30 years for those individuals listed on Appendix B hereto), less the offsets
in Section 4.01(a)(C). For the avoidance of doubt, no portion of the Retirement
Benefit for such an Actual Participant shall be calculated under the formula in
Section 4.01(a)(A).
4.02. Automatic Cash-Outs.
     (a) Notwithstanding the provisions of Sections 4.03 and 4.04, in the case
of any Actual Participant who has a Termination of Employment and:
          (1) if the lump-sum value of his or her Non-Grandfathered Benefit
under the Plan is $500,000 or less, the lump-sum value of such benefit shall be
paid out as soon as practicable after his or her Termination of Employment, but
in no event later than 90 days after his or her Termination of Employment; and
          (2) if the lump-sum value of his or her Grandfathered Benefit is
$50,000 or less, subject to Section 4.02(c), the lump-sum value of such benefit
shall be paid out within 30 days after his or her Termination of Employment;
     (b) In the case of an Actual Participant who has a Termination of
Employment and the lump-sum value of his or her Non-Grandfathered Benefit
exceeds $500,000, 75% of the lump-sum value of such benefit shall be paid out as
soon as practicable after his or her Termination Date, but in no event later
than 90 days after his or her Termination Date, and 20% of the remaining
lump-sum value shall be paid on or about each of the next subsequent five
anniversary dates of the date as of which the initial lump-sum payment

20



--------------------------------------------------------------------------------



 



was made or, if the initial payment was subject to Section 4.02(c), the
anniversary of the date on which the initial payment would have been made if
Section 4.02(c) were not applicable, but in no event later than 90 days after
the applicable anniversary date.
     (c) Notwithstanding the foregoing, the Non-Grandfathered Benefit of an
Actual Participant who on the date of his or her Termination of Employment is a
Specified Employee shall be (i) calculated as of the Actual Participant’s
Termination Date, (ii) increased with interest at the “First Segment Rate”
(within the meaning of Section 430(h)(2)(C)(i) of the Code) as such rate is in
effect on the date as of which the benefit is to be paid (or commence to be
paid), and (iii) paid (or commence to be paid) as of the first day of the month
coincident with or next following six months after his or her Termination Date,
but in no event later than 90 days after such date.
4.03. Automatic Payments in Other Circumstances. In the case of any
Grandfathered Participant to whom Section 4.02 does not apply and for whom no
valid election under Section 4.04 is in effect, such Grandfathered Participant’s
Grandfathered Benefit shall be paid in the manner set forth in this
Section 4.03.
     (a) If the Grandfathered Participant participates in one or more qualified
defined benefit plans sponsored by an Affiliated Company, his or her
Grandfathered Benefit shall commence at the same time and be paid in the same
form as his or her benefit under that qualified plan. If the Grandfathered
Participant is covered under more than one such plan, the plan in which he or
she has the greatest benefit will be controlling.
     (b) If the Grandfathered Participant does not participate in any qualified
defined benefit plan sponsored by an Affiliated Company, his or her
Grandfathered Benefit shall

21



--------------------------------------------------------------------------------



 



be paid as an actuarially reduced 50% joint and survivor annuity (if the
Grandfathered Participant is married) with the Grandfathered Participant’s
spouse as the joint annuitant thereof, or a single life annuity (if the
Grandfathered Participant is unmarried), commencing in either case at his or her
Normal Retirement Date (or, if later, the first day of the month coinciding with
or next following the date of his or her actual retirement).
4.04. Election of Optional Forms of Grandfathered Benefit.
     (a) A Grandfathered Participant may file an election with the
Administrator, on such form as the Administrator shall prescribe, specifying
(i) with respect to any Grandfathered Benefit, the form in which such benefit is
to be paid, and (ii) the time at which such benefit is to commence in the event
of the Grandfathered Participant’s Termination of Employment before his or her
Normal Retirement Age. Such election may, subject to Section 4.04(c), be changed
at any time.
     (b) If a valid election is in effect pursuant to this Section 4.04(a),
except as otherwise provided in Section 4.02, a Grandfathered Participant’s
Grandfathered Benefit shall be paid in the form specified in such election. Such
Grandfathered Benefit shall commence (i) on the Grandfathered Participant’s
Normal Retirement Date (or, if later, the first day of the month coinciding with
or next following the date of the Grandfathered Participant’s actual retirement)
if the Grandfathered Participant retires at or after his or her Normal
Retirement Age, and (ii) in other cases, on the date specified in his or her
election.
     (c) An election or change in election pursuant to Section 4.04(a) shall be
valid only if filed with the Administrator either (i) by December 31, 1997 or
within 90 days after a Grandfathered Participant became an Actual Participant,
whichever is later, or (ii) at least

22



--------------------------------------------------------------------------------



 



12 months before he or she retires or otherwise terminates employment.
Notwithstanding the preceding sentence, if a Grandfathered Participant whose
most recent valid election with respect to his or her Grandfathered Benefit is
for an annuity form of benefit demonstrates to the satisfaction of the
Administrator that a relevant change in family circumstances has occurred since
the filing of such election, such Grandfathered Participant may change his or
her election to a different form of annuity commencing on the same date as that
specified on such prior election, or may designate a new Beneficiary, without
regard to such 12-month requirement.
     (d) If, pursuant to Section 4.04(c), a change in a Grandfathered
Participant’s election is not valid, the valid election previously in effect
shall determine the form and timing of his or her Grandfathered Benefit.
     (e) The forms of benefit that a Grandfathered Participant may elect under
the Plan with respect to his or her Grandfathered Benefit are (i) a single life
annuity, (ii) a single life annuity with 60-month period certain, (iii) a single
life annuity with 120-month period certain, or (iv) a 100% or 50%, or, effective
with respect to distributions commencing on and after January 1, 2008, a 75%
joint and survivor annuity. A lump-sum payment generally is not available as an
elective form of benefit. A Grandfathered Participant may indicate on an
election that he or she wishes to receive his or her Grandfathered Benefit in a
lump-sum, or in a combination of lump-sum and installment payments, but in that
event must also indicate the form in which he or she wishes the benefit to be
paid if the lump-sum payment or combination lump-sum and installment payments
request is denied. Requests for lump-sum payments or combination lump-sum and
installment payments will be considered by the Administrator on a case-by-case

23



--------------------------------------------------------------------------------



 



basis, and the granting of any such request shall be within the Administrator’s
sole discretion.
     (f) A Grandfathered Participant who elects a joint and survivor form of
benefit with respect to his or her Grandfathered Benefit shall designate his or
her Beneficiary, who must be a natural person, in conjunction with such
election. In the event of such Beneficiary’s death before payment of the
Grandfathered Benefit commences, the Grandfathered Benefit shall be paid in the
form of a single life annuity unless he or she has filed a valid change in
election pursuant to Section 4.04(c).
4.05. Calculation of Optional Forms of Benefit. If all or a portion of a
Retirement Benefit is payable under Sections 4.02, 4.03 or 4.04 in a form of
benefit other than a single life annuity, such benefit shall be converted to the
applicable optional payment form using the annuity conversion or other
applicable factors provided in Program SI of the Dover Pension Program under the
Dover Pension Plan as in effect on such Actual Participant’s Termination Date.
Notwithstanding the foregoing sentence, (a) the interest rate that is used to
calculate the lump sum value of a Non-Grandfathered Benefit of an Actual
Participant who at the time of his or her Termination of Employment had not
attained age 55 and completed 10 Years of Service shall not be less than the
discount rate used for purposes of financial reporting for the Dover Pension
Plan, as such rate is in effect on such Actual Participant’s Termination Date;
and (b) the lump sum payable with respect to a Grandfathered Benefit shall not
be greater than the present value of the benefit the Grandfathered Participant
is entitled to receive in accordance with the terms of the Plan (including
applicable limits under the Code) as in effect on October 3, 2004, based on the
actual form and time of payment, without taking into consideration any services
rendered

24



--------------------------------------------------------------------------------



 



by the Actual Participant after December 31, 2004, or any other events that
occur after such date and affect the amount of, or the entitlement to, the
benefit (other than the Participant’s election with respect to the time or form
of an available benefit), except to the extent that a change of any such terms
may be taken into consideration without causing a violation of Section 409A of
the Code to occur.
4.06. Disability. An Actual Participant who incurs a Disability as an Employee
shall continue to accrue Years of Service during any approved disability leave
of absence. Upon such Actual Participant’s subsequent Termination of Employment
or death, he or she (or his or her Beneficiary) shall be entitled to receive a
distribution of his or her Retirement Benefit or Death Benefit pursuant to the
other provisions of the Plan. For purposes of calculating such Retirement
Benefit or Death Benefit, the Actual Participant’s Final Average Compensation
shall be determined as of the commencement of his or her Disability. For
purposes of this Section 4.06, a disability leave of absence means a leave of
absence not to exceed 29 months due to the Actual Participant’s inability to
perform the duties of his or her position of employment or any substantially
similar position of employment by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six months.
Article 5. Death Benefit
5.01. In the event of an Actual Participant’s death prior to the commencement of
payment of any portion of his or her Retirement Benefit, the Actual
Participant’s

25



--------------------------------------------------------------------------------



 



Beneficiary shall be paid within 30 days after the Administrator receives
notification of the Actual Participant’s death, a lump-sum Death Benefit equal
to the Retirement Benefit the Actual Participant would have received had he or
she had a Termination of Employment immediately before his or her death (or on
the Actual Participant’s actual date of Termination of Employment, if earlier)
and elected to receive his or her benefit in a lump-sum. In calculating such
Retirement Benefit, the amount determined in accordance with Section 4.01(a)(C)
shall be determined without regard to the fact of the Actual Participant’s
death.
     In the event of a Grandfathered Participant’s death after his or her
benefit has commenced in the form of an annuity described in Section 4.03(a) or
(b) or Section 4.04(e), benefits, if any, shall be paid in accordance with the
form of annuity in which the benefits are being paid.
     In the event of a Grandfathered Participant’s or Non-Grandfathered
Participant’s death during such time as installment payments are being made to
such Grandfathered Participant or Non-Grandfathered Participant, any remaining
such payments shall be made to the Grandfathered Participant’s or
Non-Grandfathered Participant’s Beneficiary at the same time or times as such
payments would have been made had the Grandfathered Participant or
Non-Grandfathered Participant survived to the applicable payment date or dates.
Article 6. Administration
6.01. This Plan shall be interpreted and administered by the Administrator. The
Administrator shall administer the Plan in accordance with its terms and shall
have all

26



--------------------------------------------------------------------------------



 



powers necessary to carry out the Plan’s provisions, including without
limitation, the discretionary authority to interpret the Plan, to determine all
questions arising in the administration, interpretation, and application of the
Plan, to construe the terms of the Plan, including any doubtful or disputed
terms and the eligibility for and the amount of benefits payable under the Plan,
and to adopt rules and regulations consistent with the Plan. The Administrator’s
good-faith determination with respect to any issue relating to the
interpretation of the Plan shall be conclusive and final on all persons.
Article 7. General Provisions
7.01. No Contract of Employment. The establishment of the Plan shall not be
construed as conferring any legal rights upon any Actual Participant for a
continuation of employment, nor shall it interfere with the rights of any
Affiliated Company to discharge an Actual Participant or to treat him or her
without regard to the effect which such treatment might have upon him or her as
an Actual Participant in the Plan.
7.02. Withholding. As a condition to an Actual Participant’s entitlement to
benefits hereunder, the Company shall have the right to deduct (or cause to be
deducted) from any amounts otherwise payable to the Actual Participant or other
payee, whether pursuant to the Plan or otherwise, or otherwise to collect from
the Actual Participant or other payee, any required withholding taxes with
respect to benefits under the Plan.
7.03. Anti-Alienation Provisions. Subject to any applicable law, no benefit
under the Plan shall be subject in any manner to, nor shall the Company be
obligated to recognize, any purported anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. No such benefit shall in any manner

27



--------------------------------------------------------------------------------



 



be liable for or subject to garnishment, attachment, execution, or a levy, or
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Actual Participant.
7.04. Unfunded Benefits. The Plan is an unfunded plan maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees. The Plan shall not be construed as
conferring on an Actual Participant any right, title, interest, or claim in or
to any specific asset, reserve, account, or property of any kind possessed by
the Company. To the extent that an Actual Participant or any other person
acquires a right to receive payments from the Company, such rights shall be no
greater than the rights of an unsecured general creditor.
7.05. Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to the Administrator. If a claim is wholly or partially denied, the
Administrator shall so notify the claimant (or his or her authorized
representative), either in writing or electronically, within 90 days after
receipt of the claim, unless the Administrator determines that special
circumstances warrant an extension of time for processing the claim. If the
Administrator determines that an extension of time for processing is required,
the Administrator shall furnish written notice of the extension to the claimant
(or his or her authorized representative) prior to termination of the initial
90-day period, but in no event shall the extension exceed a period of 90 days
from the end of such initial period. The notice of extension shall indicate the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render the final decision.

28



--------------------------------------------------------------------------------



 



          The notice of denial shall state (i) the specific reason(s) for the
adverse determination, (ii) specific references to the pertinent Plan provisions
upon which the determination is based, (iii) a description of any additional
material or information necessary to perfect the claim together with an
explanation of why such material or information is necessary, and (iv) an
explanation of the Plan’s claims review procedure, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on review.
          Within 60 days after the claimant’s receipt of notice of the adverse
determination, the claimant (or his or her authorized representative) may
(i) file a request with the Administrator that it conduct a full and fair review
of the denial of the claim, (ii) review pertinent documents, and (iii) submit
questions and comments to the Administrator in writing. The claimant (or his or
her authorized representative) shall be provided, upon request and without
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits.
     The decision by the Administrator with respect to the review must be given
within 60 days after receipt of the request, unless special circumstances
require an extension, in which case the 60-day period shall be extended to
120 days upon notice to the claimant to that effect. In no event shall the
decision be delayed beyond 120 days after receipt of the request for review. The
decision shall be written in a manner calculated to be understood by the
claimant and in the case of an adverse benefit determination shall include
(i) specific reasons for the adverse determination, (ii) a specific reference to
the Plan provisions upon which the decision is based, (iii) a statement that the
claimant may receive, upon request and without charge, reasonable access to, and
copies of, all

29



--------------------------------------------------------------------------------



 



documents, records, and other information relevant to the claimant’s claim for
benefits, and (iv) a statement describing any voluntary appeal procedures
offered by the Plan and the claimant’s right to bring an action under section
502(a) of ERISA.
     A claimant is required to exhaust the Plan’s claims and appeal procedure
before bringing an action in federal or state court.
7.06. Incapacity. If the Administrator determines that any person to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness or accident, any payment due may be paid to the individual’s
spouse, child, parent, sibling, or to any person deemed by the Administrator to
have incurred expense for such person otherwise entitled to payment unless a
prior claim therefor shall have been made by a duly appointed guardian,
committee, or other legal representative.
7.07. Successor Entities. This Plan shall be binding upon the successors and
assigns of the Company. The Company shall require any successor (whether direct
or indirect, and whether by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business or assets of the Company, by written
agreement to expressly assume and agree to perform the Company’s obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform them if no such succession had taken place. The
provisions of this Section 7.07 shall continue to apply to each subsequent
employer of the Actual Participant hereunder in the event of any subsequent
merger, consolidation, or transfer of assets of such subsequent employer.

30



--------------------------------------------------------------------------------



 



7.08. Prior Plan. Effective as of January 1, 2010 the Prior Plan has been
superseded in its entirety by the provisions of this Plan and no Employee is
entitled to further benefits thereunder.
7.09. Governing Law. The laws of the State of New York shall govern the
construction of this Plan and the rights and the liabilities hereunder of the
parties hereto.
7.10. Plan Year. The plan year shall be the calendar year.
7.11. Headings. All headings are inserted solely for reference and shall not
constitute a part of this Plan, nor affect its meaning, construction, or effect.
7.12. Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article 7, in the event that an Actual Participant is a
“covered employee” as defined in Section 162(m)(3) of the Code and any
applicable regulations or other pronouncements issued by the Internal Revenue
Service with respect thereto, or would be a covered employee if any benefits
under the Plan were distributed in accordance with the provisions of the Plan
described above, the Administrator may determine that the maximum amount which
may be distributed with respect to an Actual Participant’s benefits from the
Plan in any Plan Year, shall not exceed one million dollars ($1,000,000) less
the amount of compensation paid to such Actual Participant in such Plan Year
which is not “performance-based” (as defined in Section 162(m)(4)(C) of the
Code), which amount shall be reasonably determined by the Company at the time of
the proposed distribution; provided, however, that the Company also delays the
payment of all other amounts that are not deductible in accordance with Section
162(m) of the Code which are scheduled to be paid to such Actual Participant for
that year and to any other similarly

31



--------------------------------------------------------------------------------



 



situated “covered employees” for that year. Any amount which is not distributed
to the Participant in a Plan Year as a result of the limitation set forth in
this Section 7.12 shall be distributed to the Participant in the first Plan Year
in which distribution of such amount is in compliance with the foregoing
limitation set forth in this Section 7.12 and with the provisions of
Section 4.02(c).
7.13. Delayed Payments. Although it is intended that payments subject to
Section 409A of the Code scheduled to be made under the Plan shall be made as
provided herein, in no event shall any such payment be made later than the end
of the calendar year in which the scheduled payment was to have been made, or,
if later, prior to the 15th day of the third month following the date as of
which the scheduled payment was to have been made; provided, however, that the
Actual Participant or Beneficiary shall not have any direct or indirect
discretion to designate the taxable year in which such payment pursuant to this
Section 7.13 is to be made. For purposes hereof, the scheduled payment date of a
payment that is scheduled to be made during a 90-day period shall be the first
day of the 90-day period.
7.14. Discretion to Delay or Accelerate Payments in Certain Circumstances.
Notwithstanding any provision hereof to the contrary, the Administrator shall
have the discretion to modify the time or schedule of payments to be made
hereunder, but only in the circumstances described in Section 1.409A-3(j)(4) of
the Treasury Regulations, or, subject to applicable provisions of Code
Section 409A, as may be necessary to comply with applicable law.

32



--------------------------------------------------------------------------------



 



Article 8. Change of Control
8.01. Definition of Change of Control.
     For purposes hereof, a “Change of Control” shall mean the occurrence of
either (a), (b), or (c), below, or any combination of said occurrences, as
described within the meaning of Treasury Regulation Section 1.409A-3(i)(5):
     (a) Change in the Ownership of the Company. A change in the ownership of
the Company occurs on the date that any one person, or more than one person
“acting as a group,” acquires ownership of the stock of the Company, that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any person or more than one person acting as a group
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 8.01(a).
This Section 8.01(a) applies only when there is a transfer of stock of the
Company (or issuance of stock of the Company) and the stock of the Company
remains outstanding after the transaction.
     (b) Effective Change of Control. If the Company has not undergone a change
in ownership under (a), above, a change in the effective control of the Company
will occur on the date that either:

33



--------------------------------------------------------------------------------



 



     (i) Any one person, or more than one person “acting as a group,” acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty-five percent (35%) or more of the total voting power
of the stock of the Company; or
     (ii) A majority of the members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election.
     (c) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any person, or more than one person “acting as a group,”
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. There will be no Change of Control
under this Section 8.01(c) when there is a transfer to an entity that is
controlled by the shareholders of the Company immediately after the transfer. A
transfer of assets by the Company is not treated as a change in ownership of
such assets if the assets are transferred to:

34



--------------------------------------------------------------------------------



 



          (1) A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
          (2) An entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company;
          (3) A person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or
          (4) An entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 8.01(c)(3), above.
     (d) Persons Acting as a Group. For purposes of this Section 8.01, persons
will not be considered to be acting as a group solely because they purchase or
own stock or purchase assets of the Company at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar business
transaction with the Company. If a person, including an entity shareholder, owns
stock in both the Company and another corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar
transaction, with the Company, such shareholder is considered to be acting as a
group with other shareholders in the Company only with respect to the ownership
in the Company before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

35



--------------------------------------------------------------------------------



 



     Notwithstanding the above, the definition of Change of Control for purposes
hereof shall comply with the definition of such term in regulations issued by,
or other pronouncements of, the Internal Revenue Service with respect to
Section 409A of the Code.
8.02. Payments Upon Change of Control.
     (a) In the event of a Change of Control, the value of each Actual
Participant’s Retirement Benefit accrued through the date of the Change of
Control (and based on the Actual Participant’s Years of Service through the date
of the Change of Control) shall be paid to the Actual Participant (or if the
Actual Participant has died to the Beneficiary of the Actual Participant) in a
single lump-sum payment within sixty (60) days after the Change of Control or,
if later, as soon as reasonably practicable following the Change of Control;
provided, however, that the payment of the lump sum value of a Non-Grandfathered
Benefit of a Specified Employee shall be paid on the first day of the month
coincident with or following six months after the date of the Change of Control,
if such payment delay is required in order to avoid a violation of Section 409A
of the Code. For purposes hereof, the amount of the lump-sum payment shall be
determined using (i) the actuarial assumptions set forth in the Administration
Manual for the Plan as in effect immediately prior to the Change of Control, or
(ii) such actuarial assumptions as shall be specified by the Continuing
Directors (as defined in Article Fourteenth of the Company’s Certificate of
Incorporation) of the Company, provided that in no event shall the amount of the
lump-sum payment be less than the amount as determined pursuant to (i) above.
     (b) All determinations as to eligibility for and amount of benefits payable
pursuant to (a) above shall be made by the Continuing Directors (as defined in
Article

36



--------------------------------------------------------------------------------



 



Fourteenth of the Company’s Certificate of Incorporation) of the Company, and
the decision of such persons shall be final and binding on the Company and all
claimants.
Article 9. Amendment or Termination
9.01. The Company’s Board of Directors or the Administrator may amend or
terminate this Plan at any time; provided, however, that no amendment or
termination of the Plan shall adversely affect the right of any Actual
Participant to receive his or her accrued benefit under the Plan, as determined
as of the date of such amendment or termination.

37



--------------------------------------------------------------------------------



 



APPENDIX A
Applicable Percentage
The chart below sets forth the Applicable Percentages to be applied in
calculating Retirement Benefits under Section 4.01.

                      Retirement Benefit prior to offsets         Determined    
        Under Section   Determined Under Employee Group   Termination Date  
4.01(a)(A)   Section 4.01(a)(B)
Actual Participants on December 31, 2009 and Potential Participants on
December 31, 2009 who become an Actual Participant as the result of receiving
their fifth Award by March 1, 2010
  January 1, 2010 through December 31, 2010   Appendix A1   Appendix A1
 
           
Actual Participants on December 31, 2009 or Potential Participants on
December 31, 2009 who become an Actual Participant as the result of receiving
their fifth Award by March 1, 2010
  January 1, 2011 and later   Appendix A1   Appendix A2
 
           
All other participants
  January 1, 2010 and later   N/A   Appendix A2    

                          Appendix A1   Appendix A2             If the Actual  
      If the Actual Participant   Participant retires         retires with less
than   with 10 or More Years     Actual   10 Years of Service1 or   of Service1
and the     Participant’s   the Actual Participant’s   Actual Participant’s    
Age at his/her   Termination Date   Termination Date     Termination   occurred
before   occurred after     Date:   January 1, 2003:   December 31, 2002:    
Age 55 through actual Termination Date
  100%, reduced by 5/12 of 1% for each month that retirement age precedes age 65
  100%, reduced by 5/12 of 1% for each month that retirement age precedes age 62
  100% reduced by 5/9 of 1% for each of the first 60 months and 5/18 of 1% for
each of the next 60 months that the retirement age precedes age 65
 
                   
Age 55 through age
45
  50%, reduced by 1/4 of 1% for each month that retirement precedes age 55  
65%, reduced by 1/4 of 1% for each month that retirement precedes age 55   50%,
actuarially reduced for each month that retirement precedes age 55. The
actuarial reduction is determined under Program SI of the Dover Pension Program
under the Dover Pension Plan as in effect on the participant’s benefit
commencement date

 



--------------------------------------------------------------------------------



 



                          Appendix A1   Appendix A2             If the Actual  
      If the Actual Participant   Participant retires         retires with less
than   with 10 or More Years     Actual   10 Years of Service1 or   of Service1
and the     Participant’s   the Actual Participant’s   Actual Participant’s    
Age at his/her   Termination Date   Termination Date     Termination   occurred
before   occurred after     Date:   January 1, 2003:   December 31, 2002:    
Prior to Age 45
  20%, reduced by 1/12 of 1% for each month that retirement precedes age 45  
35%, reduced by 1/12 of 1% for each month that retirement precedes age 45  
 
                 
Prior to Age 35
  10%   25%  

 

1   Additional Years of Service (as described in Section 2.37) shall be
disregarded with respect to any Actual Participant who was hired by an
Affiliated Company on or after January 1, 2005 and any Actual Participant who
became an Employee by reason of his employing entity or business being acquired
by the Company or other Affiliated Company on or after January 1, 2005.

 



--------------------------------------------------------------------------------



 



Appendices A1 and A2 set forth below provide examples of the Applicable
Percentages at a sample of Integral Ages.

                      APPENDIX A1   APPENDIX A2 Less than 10 Years of Service
(excluding PSC for employees hired after 1/1/05) at Termination Date   More than
10 Years of Service (excluding PSC for employees hired after 1/1/05) at
Termination Date           Age       Age       Age     at Termination  
Applicable   at Termination   Applicable   at Termination   Applicable Date  
Percentage   Date   Percentage   Date   Percentage 65   100%   65   100%   65  
100% 64   95%   64   100%   64   93.33% 63   90%   63   100%   63   86.67% 62  
85%   62   100%   62   80.00% 61   80%   61   95%   61   73.33% 60   75%   60  
90%   60   66.67% 59   70%   59   85%   59   63.33% 58   65%   58   80%   58  
60.00% 57   60%   57   75%   57   56.67% 56   55%   56   70%   56   53.33% 55  
50%   55   65%   55   50.00% 50   35%   50   50%   50   31.34% 45   20%   45  
35%   45   20.21% 40   15%   40   30%   40   13.32% 35   10%   35   25%   35  
8.91%

 



--------------------------------------------------------------------------------



 



APPENDIX B
     Individuals whose Years of Service are limited, pursuant to
Section 4.01(a)(B), to 30 Years:
Robert A. Livingston
Robert G. Kuhbach
David J. Ropp
Brad M. Cerepak
William W. Spurgeon
David Van Loan

 



--------------------------------------------------------------------------------



 



APPENDIX C
     The following is the minimum benefit described in Section 4.01(f) with
respect to James Sanko and John Snodgrass, both of whom were participants in The
Heil Co. Supplemental Executive Retirement Plan (the “Heil SERP”), the minimum
benefit amount of which shall be determined as the excess of (A) over (B), if
any:
(A) The benefit that would have been payable to such individual or, if such
individual has died, his Beneficiary, under the provisions of Salaried Program
VI of the Dover Corporation Pension Plan, computed without regard to the
limitation on benefits imposed by Section 415 of the Code and the limitation on
considered compensation imposed by Section 401(a)(17) of the Code.
(B) The sum of (i) and (ii) where (i) is the benefit payable to such individual
or, if such individual has died, his Beneficiary, under the provisions of
Salaried Program VI of the Dover Corporation Pension Plan, and (ii) is the
actuarial equivalent benefit of the Dover Corporation Retirement Savings Plan
account balance of the individual attributable to employer contributions.
Any such benefit shall be payable as a lump sum subject to the provisions of
Section 4.02.

 